Arnold David Plafcan v. State 














IN THE
TENTH COURT OF APPEALS
 

No. 10-01-225-CR

     ARNOLD DAVID PLAFCAN,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 31,357
                                                                                                                
                                                                                                         
O P I N I O N
                                                                                                                

      Arnold David Plafcan was convicted of aggravated robbery.  The trial court sentenced him
to ten years in prison and suspended the sentence.  Plafcan was placed on community supervision
for ten years.  Pursuant to a motion to revoke, Plafcan pled true to six violations of his community
supervision.  The trial court revoked his community supervision and sentenced Plafcan to eight
years in prison.  Plafcan appeals.  We affirm the judgment of the trial court.
Background
      When Plafcan was initially placed on community supervision in Hill County, he met with his
probation officer.  After that visit, he never again contacted his officer or the department.  He
never paid any fees or restitution.  He never attended any required programs.  Plafcan was
eventually located in Minnesota and extradited to Texas.  At the hearing on the State’s motion to
revoke, Plafcan pled true to the six violations alleged in the State’s motion.  The trial court
approved Plafcan’s plea.  But because Plafcan and the State did not agree about the disposition of
the case, the trial court heard testimony.
      In his opening statement to the court, Plafcan asked the trial court to continue him on
probation and transfer his case to Minnesota where he had a job and community support.  The
State then called Plafcan’s probation officer, Kathryn Walker, to the stand.  She testified about
Plafcan’s financial delinquencies and his failure to contact the department after his initial intake
briefing.  She noted that Plafcan could have had his supervision transferred to Minnesota with
Minnesota’s approval.  However, Plafcan never reported again to give Walker the information
necessary to begin the process.  Walker recommended that Plafcan’s community supervision be
revoked.
      Because Plafcan was classified as an absconder, Walker ran records checks every six months. 
After a year and a half, she noticed that Plafcan had been arrested in Minnesota for two offenses
involving driving while intoxicated.  She passed this information on to the Hill County Sheriff’s
Office which located Plafcan in Minnesota and extradited him back to Texas.
      Prior to initially placing Plafcan on community supervision, Walker was aware of Plafcan’s
extensive criminal history which she relayed to the trial court.
      Plafcan called witnesses who testified that he lived in a tent at a campground at Lake Whitney
with little food and no transportation.  Plafcan also testified that he lived in a tent at Lake Whitney
and had no money, no job, and no transportation from the campground to Hill County.  Strangers,
though, helped him get to Minnesota by purchasing a bus ticket for him.  While in Minnesota, he
never contacted his probation officer.  He agreed that he was arrested in Minnesota but only for
a driving while intoxicated offense committed before he left for Texas.  Plafcan estimated that he
had been convicted of about six alcohol related offenses in his lifetime.  He did not recall being
convicted of two sexual assault cases.  He recalled only being convicted of indecent exposure.
      The trial court revoked Plafcan’s community supervision and sentenced him to eight years in
prison.  The judgment reflects that the trial court found Plafcan had violated the six conditions of
community service which the State alleged and to which Plafcan pled true.
Introduction of Evidence
      In his sole issue on appeal, Plafcan contends the trial court erred in allowing the State to
present evidence of probation violations not alleged in the State’s petition to revoke.  Specifically,
he complains about the two driving while intoxicated offenses testified to by Walker.  
      Plafcan did not object to the presentation of this evidence.  He does not complain on appeal
that the alleged error was fundamental and required no objection.  Thus, Plafcan has not preserved
his complaint on appeal.  See Tex. R. App. P. 33.1(a).
Conclusion
      Plafcan’s sole issue is overruled, and the judgment of the trial court is affirmed.
 
                                                                         TOM GRAY
                                                                         Justice
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Affirmed
Opinion delivered and filed March 6, 2002
Do not publish
[CR25]